     Case 2:20-cv-01266-TLN-AC Document 46 Filed 01/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    SAMUEL R. SPENCER,                               No. 2:20-cv-01266-TLN-AC
11                      Plaintiff,
12           v.                                        ORDER
13    ROBERT F. SINCLAIR, et al.,
14                      Defendants.
15

16          Plaintiff proceeds in this action pro se. The matter was referred to a United States

17   Magistrate Judge pursuant to Local Rule 302(c)(21).

18          On November 24, 2020, the magistrate judge filed findings and recommendations herein

19   which were served on the parties and which contained notice that any objections to the findings

20   and recommendations were to be filed within twenty days. (ECF No. 38.) Plaintiff has filed

21   objections to the findings and recommendations. (ECF No. 45.)

22          The Court has reviewed the file and finds the findings and recommendations to be

23   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

24   ORDERED that:

25          1. The findings and recommendations filed November 24, 2020, are adopted in full; and

26          2. Plaintiff’s motions (ECF Nos. 35, 36, 37) are DENIED.

27   DATED: January 19, 2021

28
                                                      1                  Troy L. Nunley
                                                                         United States District Judge
